DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 4, 12-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11, 13-15, and 19 of copending, indicated allowable, Application No. 16/945,283 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because essential elements and relational limitations in the respective claims are either the same or similar to the extent that, upon expiration of the patent, the public would not be free to use and act on these claimed elements.
Claims 1, 2, 4, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, and 3 of copending Application No. 17/386,374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because essential elements and relational limitations in the respective claims are either the same or similar to the extent that, upon expiration of the patent, the public would not be free to use and act on these claimed elements.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the Claims
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 18 requires "a first capacitor coupling the serially connected FETs to the first terminal and a second capacitor coupling the serially connected FETs to the second terminal" (lines 1-3).  There does not appear to be support for these limitations in the Specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0305769 to Willard et al. (Willard) in view of U.S. Patent Application Publication No. 2020/0382114 to Scott et al. (Scott).
As to Claim 1:
Willard discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
a field effect transistor (FET) switch stack comprising: 
serially connected FETs ("FETs Ml-Mn of the FET stack 860;"  ¶ [0104]) coupled at one end to a first terminal (RF+) and at another end to a second terminal (RF-;  ¶ [0099]), 
the first terminal being configured to receive a radio frequency (RF) signal ("an RF input signal is applied at the RF+ terminal;"  ¶ [0099]); 
a body resistor ladder ("a series-connected body charge control resistor ladder 806") coupled to the first terminal ("AC Coupling Body Module 823 is coupled between the RF+ terminal and the series-connected body charge control resistor ladder 806;"  ¶ [0102]), 
the body resistor ladder comprising a plurality of body resistor elements (Rb) connected in series ("a series-connected body charge control resistor ladder 806;"  ¶ [0102]), 
each body resistor element coupled across body terminals of corresponding adjacent FETs of the serially connected FETs (FIG. 8C;  806;  "each of the stacked four terminal FETs is configured to be connected to a body bias voltage Vbody directly or through a corresponding resistor Rb of a body charge control resistor ladder 806;"  ¶ [0087]); and . . . 
However, Willard is not used to disclose:
 . . . a first diode element arrangement comprising: 
i) a diode element stack comprising two or more diode elements, 
the diode element stack coupled between the body resistor ladder and the first terminal, and 
ii) one or more additional diode elements, coupled to the body resistor ladder.  
Scott discloses, in FIG(s). 3A/3B & 5A/5B:
 . . . a first diode element arrangement comprising: 
i) a diode element stack (diode stack 42) comprising two or more diode elements (FIGs. 3A/3B;  ¶ [0041] - ¶ [0042]), 
the diode element stack coupled between the body resistor ladder (disclosed above in Willard as 806;  and herein where "second diode stack 42 that each have an anode of an outermost diode coupled to the seventh body B7") and the first terminal (disclosed above in Willard as RF+;  and herein as P2;  ¶ [0041] - ¶ [0042]), and 
ii) one or more additional diode elements (FIGs. 5A/5B;  biasing diodes 86-102;  ¶ [0053] - ¶ [0054]), coupled to the body resistor ladder (disclosed above in Willard as 806).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard; by incorporating the radio frequency switch, disclosed by Scott; in order to provide a radio frequency switch having a number of field-effect transistors coupled in series between a two ports with at least one diode stack with a first anode coupled to the body of a switch and a first cathode coupled to a drain of a switch (Scott; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the diode element stack is configured to provide a first gate-induced drain leakage (GIDL) current discharge path during an OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the diode element stack (diode stack 42) is configured to provide a first gate-induced drain leakage (GIDL) current discharge path (through 42) during an OFF state of the FET switch stack (diode stack 42 couples seventh body B7 to P2;  ¶ [0040] - ¶ [0041]).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 2 above, except for wherein the one or more additional diode elements are configured to provide at least a second GIDL current discharge path during the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diode elements (100) are configured to provide at least a second GIDL current discharge path during the OFF state of the FET switch stack (FIG. 5B;  when biased, anode of seventh biasing diode 100 couples to node G and to P2;  ¶ [0054]).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 3 above, except for wherein the diode element stack and the one or more additional diode elements are configured to be in a conductive state and provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of a positive or negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the diode element stack (20, 42) and the one or more additional diode elements (86-102) are configured to be in a conductive state and provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of a positive or negative swing of the RF signal in the OFF state of the FET switch stack (diode stack 20 and biasing diodes 86-92 form two current discharge paths during a positive RF signal swing  (¶ [0052] - ¶ [0053]);  diode stack 42 and biasing diodes 96-102 form two current discharge paths during a negative RF signal swing;  ¶ [0054]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 1 above, except for configured to receive a first bias voltage at a gate bias terminal of the FET switch stack and a second bias voltage at a body bias terminal of the FET switch stack.  
However, Willard further discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
configured to receive a first bias voltage at a gate bias terminal of the FET switch stack (Vgate;  ¶ [0099]) and a second bias voltage at a body bias terminal of the FET switch stack (Vbody;  ¶ [0089]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 13 above, except for wherein, in the OFF state of the FET switch stack, the first bias voltage and the second bias voltage are negative bias voltages.  
However, Scott further discloses, in FIG(s). 3A/3B, 4A/4B, & 5A/5B:
wherein, in the OFF state of the FET switch stack, the first bias voltage ("[t]he RF switch 10 transitions to the off-state when a negative voltage such as -2.5V is applied to the switch control terminal VG;"  ¶ [0045]) and the second bias voltage (disclosed below in Willard) are negative bias voltages. 
However, Scott is not used to disclose:
 . . . and the second bias voltage are negative bias voltages. 
However, Willard further discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
 . . . and the second bias voltage ("Vbody=-3V;"  ¶ [0089]) are negative bias voltages.  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the second terminal is configured to be coupled to a reference voltage or ground.  
However, Willard further discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
wherein the second terminal (RF-) is configured to be coupled to a reference voltage or ground ("the RF- terminal is usually circuit ground;"  ¶ [0099]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the second terminal is configured to be coupled to a RF signal.  
However, Willard further discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
wherein the second terminal is configured to be coupled to a RF signal ("the RF+ and RF- terminals may be the source of an RF signal;"  ¶ [0099]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein at least one of the diode element stacks and the one or more diode elements comprise diode-connected transistors or diodes.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein at least one of the diode element stacks (20/22, 40/42) and the one or more diode elements (85-102) comprise diode-connected transistors or diodes (¶ [0052] - ¶ [0054]).  
As to Claim 19:
Willard discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
a method of controlling a gate induced drain leakage current in an OFF state of a radiofrequency (RF) switch stack (860), 
the RF switch stack including 
i) serially connected FETs ("FETs Ml-Mn of the FET stack 860;"  ¶ [0104];  "a series configuration for the FET stack 860;"  ¶ [0108]) configured to receive an RF signal ("an RF input signal is applied at the RF+ terminal;"  ¶ [0099]) and 
ii) a body resistor ladder ("a series-connected body charge control resistor ladder 806") coupled to body terminals of the serially connected FETs (FIG. 8C;  806;  "each of the stacked four terminal FETs is configured to be connected to a body bias voltage Vbody directly or through a corresponding resistor Rb of a body charge control resistor ladder 806;"  ¶ [0087]), 
the method comprising: 
applying the RF signal to the RF switch stack ("an RF input signal is applied at the RF+ terminal" and "the RF+ and RF- terminals may be the source of an RF signal;"  ¶ [0099]); . . . 
However, Willard is not used to disclose:
 . . . generating a first current discharge path for the gate induced drain leakage current through the body resistor ladder during a first time interval in the OFF state of the RF switch stack; and 
generating a second current discharge path for the gate induced drain leakage current through the body resistor ladder during a second time interval in the OFF state of the RF switch stack, 
wherein the second time interval partially overlaps in time with the first time interval during a first overlap time interval in the OFF state of the RF switch where both the first current discharge path and the second current discharge path are generated.  
Scott discloses, in FIG(s). 3A/3B & 5A/5B:
 . . . generating a first current discharge path (diode stack 42) for the gate induced drain leakage current through the body resistor ladder (disclosed above in Willard as 806;  and herein where "second diode stack 42 that each have an anode of an outermost diode coupled to the seventh body B7;"  ¶ [0041]) during a first time interval in the OFF state of the RF switch stack (negative swing of RF signal input at P2;  [RF+ in Willard];  ¶ [0026], ¶ [0028], ¶ [0041] - ¶ [0042]); and 
generating a second current discharge path (diode stack 20) for the gate induced drain leakage current through the body resistor ladder (disclosed above in Willard as 806;  and herein where "a first diode stack 20 and  . . . that each have an anode of an outermost diode coupled to the second body B2;"  ¶ [0030]) during a second time interval in the OFF state of the RF switch stack (positive swing of RF signal input at P1;  [RF- in Willard];  where ¶ [0028] delineates desire of routing of current with respect to the body bias network in regard to a first diode stack in first switch cell 10A; and which relates in kind to diode stack 20 in the successive second switch cell 10B), 
wherein the second time interval partially overlaps in time with the first time interval during a first overlap time interval in the OFF state of the RF switch where both the first current discharge path and the second current discharge path are generated (portion of time during the period of an input RF signal sustaining respective forward biasing conditions of both diode stack 20 and diode stack 42).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard; by incorporating the radio frequency switch, disclosed by Scott; in order to provide a radio frequency switch having a number of field-effect transistors coupled in series between a two ports  (Scott; Abstract).
As to Claim 20:
All of the claim limitations have been discussed with respect to claim 19 above, except for 
wherein the first current discharge path is generated through a diode stack coupled to the RF switch stack and the body resistor ladder, and 
wherein the second current discharge path is generated by coupling one or more diodes additional to the diode stack to the RF switch stack and the body resistor ladder.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the first current discharge path is generated through a diode stack (diode stack 42) coupled to the RF switch stack (disclosed below in Willard as "FET stack 860") and the body resistor ladder (disclosed below in Willard as "body charge control resistor ladder 806"), and 
wherein the second current discharge path is generated by coupling one or more diodes additional to the diode stack to the RF switch stack (FIGs. 5A/5B;  biasing diodes 86-102;  ¶ [0053] - ¶ [0054]) and the body resistor ladder (disclosed below in Willard as "body charge control resistor ladder 806").  
However, Scott is not used to disclose:
wherein the first current discharge path is generated through a diode stack coupled to the RF switch stack and the body resistor ladder, and 
wherein the second current discharge path is generated by coupling one or more diodes additional to the diode stack to the RF switch stack and the body resistor ladder.  
Willard discloses, in FIG(s). 8F;  and by way of background, FIG. 8C:
wherein the first current discharge path is generated through a diode stack (disclosed above in Scott as diode stack 42) coupled to the RF switch stack ("FETs Ml-Mn of the FET stack 860;"  ¶ [0104]) and the body resistor ladder ("a series-connected body charge control resistor ladder 806"), and 
wherein the second current discharge path is generated by coupling one or more diodes additional to the diode stack to the RF switch stack (disclosed above in Scott as biasing diodes 86-102;  ¶ [0053] - ¶ [0054]) and the body resistor ladder ("a series-connected body charge control resistor ladder 806;"  ¶ [0102]).  
As to Claim 22:
All of the claim limitations have been discussed with respect to claim 19 above, except for 
further comprising generating a third current discharge path for the gate induced drain leakage current through the body resistor ladder during a third time interval in the OFF state of the RF switch stack, 
wherein the third time interval partially overlaps in time with the first time interval and the second time interval during a second overlap time interval in the OFF state of the RF switch 
where the first current discharge path, the second current discharge path, and the third current discharge path are generated.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
further comprising generating a third current discharge path for the gate induced drain leakage current (current path through biasing diodes 86-102) through the body resistor ladder (disclosed in Willard as "body charge control resistor ladder 806") during a third time interval in the OFF state of the RF switch stack (period over which voltage fluctuations across the first terminal and second terminal forward bias the biasing diodes;  ¶ [0052] - ¶ [0054]), 
wherein the third time interval partially overlaps in time with the first time interval and the second time interval during a second overlap time interval in the OFF state of the RF switch where the first current discharge path, the second current discharge path, and the third current discharge path are generated (period over which voltage fluctuations across the first terminal and second terminal forward bias the biasing diodes;  ¶ [0052] - ¶ [0054]).  
Claims 5-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Willard and Scott as applied above to claims 1, 3, and 20, and further in view of U.S. Patent Application Publication No. 2015/0171860 to Blin.
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 3 above, except for wherein at least one of the two or more diode elements of the diode element stack is coupled to the body resistor ladder through at least one coupling resistor.  
However, Blin discloses, in FIG(s). 11:
wherein at least one of the two or more diode elements of the diode element stack (disclosed above in Scott as 42; and as integrated with body resistor ladder in Willard as 806) is coupled to the body resistor ladder through at least one coupling resistor (see below FIG. 11 snippet).  

    PNG
    media_image1.png
    313
    488
    media_image1.png
    Greyscale
 
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the Radio Frequency Switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 5 above, except for wherein the coupling resistor serves as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first GIDL current discharge path and the at least second GIDL current discharge path are provided in combination.  
However, Blin further discloses, in FIG(s). 11:
wherein the coupling resistor serves as a current limiting resistor during the portion of the positive or negative swing of the RF signal when the first GIDL current discharge path and the at least second GIDL current discharge path are provided in combination (when discharge paths, as disclosed above in Scott, are provided through 20, 42, and 86-102, discharge currents are produced through associated coupling resistors as disclosed in Blin;  the coupling resistors provide a current limiting behavior as an resistor does).  
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for wherein both the diode element stack and the one or more additional diode elements are coupled to the body resistor ladder through respective coupling resistors.  
However, Blin further discloses, in FIG(s). 11:
wherein both the diode element stack (disclosed above in Scott as 20, 42) and the one or more additional diode elements (disclosed above in Scott as 86-102) are coupled to the body resistor ladder (disclosed above in Willard as 806) through respective coupling resistors (as depicted in above FIG. 11;  where respective ones of the coupling resistors connect with associated section of the resistor ladder).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the diode element stack and the one or more additional diode elements are coupled to the body resistor ladder at different tapping points of the body resistor ladder.  
However, Blin further discloses, in FIG(s). 11:
wherein the diode element stack (disclosed above in Scott as 20, 42) and the one or more additional diode elements (disclosed above in Scott as 86-102) are coupled to the body resistor ladder (disclosed above in Willard as 806) at different tapping points of the body resistor ladder (as depicted in above FIG. 11;  where respective ones of the coupling resistors connect with an associated and distinct section of the resistor ladder).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the Radio Frequency Switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein the diode element stack, 
the one or more additional diode elements and the at least one coupling resistor are configured to 
i) start providing the first GIDL current discharge path before starting providing the at least second GIDL current discharge path and 
ii) stop providing the first GIDL current discharge path after stopping providing the at least second GIDL current discharge path during the positive or negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Blin further discloses, in FIG(s). 11:
wherein the diode element stack (disclosed above in Scott as 20, 42), the one or more additional diode elements (disclosed above in Scott as 86-102), and the at least one coupling resistor (above snippet of FIG. 11) are configured to 
i) start providing the first GIDL current discharge path before starting providing the at least second GIDL current discharge path (first discharge path as produced by a negative swing of RF signal input at P2 in Scott; along with biasing of 96-102 and through coupling resistors) and 
ii) stop providing the first GIDL current discharge path after stopping providing the at least second GIDL current discharge path during the positive or negative swing of the RF signal in the OFF state of the FET switch stack (first discharge path and second discharge path nonconducting with swing of RF signal between the biasing thresholds of the diode stacks 20, 42 [in Scott] and the biasing thresholds of coupling diodes 86-102 [in Scott]).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein the one or more additional diode elements are configured to provide the at least second GIDL current discharge path in combination with a subset of diode elements of the diode element stack, 
whereby the second GIDL discharge path partially overlaps with the first GIDL discharge path.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diode elements (FIG. 5A;  86-92) are configured to provide the at least second GIDL current discharge path in combination with a subset of diode elements of the diode element stack (diode stack 20), 
whereby the second GIDL discharge path partially overlaps with the first GIDL discharge path (when operationally and appropriately biased- additional diode elements 96-102 operate in conjunction with diode stack 42 forming first discharge path).  
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
wherein the one or more additional diode elements are configured to provide the at least second GIDL discharge path without combination with a subset of diode elements of the diode element stack, 
whereby the second GIDL discharge path is separate from the first GIDL discharge path.  
However, Scott further discloses, in FIG(s). 3A/3B & 5A/5B:
wherein the one or more additional diode elements (86-92) are configured to provide the at least second GIDL discharge path without combination with a subset of diode elements of the diode element stack (where 86-92, when operationally and appropriately biased- provide current discharge paths through respective ones of tuning nodes A, B, C, D), 
whereby the second GIDL discharge path is separate from the first GIDL discharge path (the disclose path with tuning nodes A, B, C, D does not involve diode stack 20).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 6 above, except for 
further comprising a second diode element arrangement with a corresponding diode element stack and one or more additional diode elements, 
wherein the diode element stack and the one or more additional diode elements of the first diode element arrangement are configured to provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of the positive swing of the RF signal in the OFF state of the FET switch stack, and 
the diode element stack and the one or more additional diode elements of the second diode element arrangement are configured to be in a conductive state and provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of the negative swing of the RF signal in the OFF state of the FET switch stack.  
However, Scott further discloses, in FIG(s). 3A/3B, 4A/4B, & 5A/5B:
further comprising a second diode element arrangement (diode stack 20;  ¶ [0030]) with a corresponding diode element stack and one or more additional diode elements (biasing diode 88;  ¶ [0052]), 
wherein the diode element stack and the one or more additional diode elements of the first diode element arrangement are configured to provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of the positive swing of the RF signal in the OFF state of the FET switch stack (in a positive swing of the RF signal, diode stack 20 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 86-92 as tuned by varactor elements at corresponding tuner nodes A, B, C, D), and 
the diode element stack and the one or more additional diode elements of the second diode element arrangement are configured to be in a conductive state and provide the first GIDL current discharge path and the at least second GIDL current discharge path in combination during a portion of the negative swing of the RF signal in the OFF state of the FET switch stack (in a negative swing of the RF signal, diode stack 42 provides a current discharge path and subsequent current discharge paths are produced by biasing diodes 95-102 as tuned by varactor elements at corresponding tuner nodes E, F,G, H).  
As to Claim 21:
All of the claim limitations have been discussed with respect to claim 20 above, except for wherein the diode stack and the one or more diodes are coupled to the body resistor ladder at different tapping points of the body resistor ladder.  
However, Blin discloses, in FIG(s). 11:
wherein the diode stack (disclosed in Scott as diode stack 42) and the one or more diodes (disclosed in Scott in FIGs. 5A/5B;  as biasing diodes 86-102;  ¶ [0053] - ¶ [0054]) are coupled to the body resistor ladder (disclosed in Willard as "a series-connected body charge control resistor ladder 806") at different tapping points of the body resistor ladder (as depicted in above FIG. 11;  where respective ones of the coupling resistors connect with an associated and distinct section of the resistor ladder).  
Before the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art, to have modified the AC COUPLING MODULES FOR BIAS LADDERS, disclosed by Willard and the Radio Frequency Switch, disclosed by Scott; by incorporating the CIRCUITS AND METHODS FOR IMPROVED QUALITY FACTOR IN A STACK OF TRANSISTORS, disclosed by Blin; in order to provide a switching device including field-effect transistors (FETs) implemented in a stack configuration, including a biasing circuit including a distribution network of resistive paths (Blin; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849